Warner, J.
On the state of facts disclosed by the record in this case, we will not control the discretion of the Court below in refusing to dissolve the injunction, and revoking the order appointing a Receiver to take charge of and secure the crop and other property on the plantation, for the present year ; but if, in the discretion of the Court below, it should bé necessary to keep the property and plantation in the' hands of a Receiver until the termination of the litigation between the parties, then, in our judgment, the complainants should Ibe' required to fprnish all the necessary means and supplies to the Receiver to make a crop, and carry on the plantation for the ensuing year, as is specified in the written agreement for the lease of the premises, for the mutual benefit of the parties *386interested, as stipulated in that agreement; and in the event the complainants shall failpr refuse to do so, then, that the order appointing a Receiver should be revoked and set aside.
Let the judgment of the Court below be affirmed.